OKLAHOMA OCCUPATIONAL HEALTH AND SAFETY STANDARDS ACT — COUNTY HOSPITAL The Craig General Hospital is subject to the provisions of the Oklahoma Occupational Health and Safety Standards Act of 1970 as promulgated in 40 O.S. 401 [40-401] (1971) et seq.  The Attorney General's office is in receipt of your recent opinion request wherein you ask the following question: "Does Craig General Hospital come under the provisions of the Occupational Safety and Health Act of 1970?" The Oklahoma Occupational Health and and Safety Standards Act of 1970 is set forth under 40 O.S. 401 [40-401] (1971) et seq. Section 40 O.S. 402 [40-402] of the Act sets forth the definitions which define employer as: " (a) 'Employer' means any individual or type of organization, including the state and all its political subdivisions, which has in its employ one or more individuals performing services for it in employment." Section 40 O.S. 403 [40-403] of the Act sets forth the employer's duty wherein it states: "(1) Each employer shall establish and maintain conditions of work which are reasonably safe and healthful for employees. Each employer's safety devices and safeguards shall be such as are reasonably necessary to protect the life, health and safety of his employees." Citing the general rule of statutory construction as stated in McVicker v. Board of County Commissioners of Caddo County,442 P.2d 297 (1968), wherein the Court stated: "All courts recognize that if the wording of a provision of a statute or constitution is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for the use of interpretive devices to fabricate a different meaning." It is clear, therefore, that the Craig General Hospital, as a County Hospital, which county is a political subdivision of this State, and therefore subject to the provisions of this Act, is subject to the requirements of the Oklahoma Occupational Health and Safety Standards Act of 1970.  It is, therefore, the opinion of the Attorney General that your question should be answered as follows: The Craig General Hospital is subject to the provisions of the Oklahoma Occupational Health and Safety Standards Act of 1970 as promulgated in 40 O.S. 401 [40-401] (1971) et seq.  (Donald B. Nevard)